 COMMUNICATIONSWORKERS OF AMERICA625CommunicationsWorkersof America,AFL-CIOandNew YorkTelephoneCompany. Case 29-CB-702November17, 1970DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERSFANNINGAND JENKINSUpon a charge filed by New York TelephoneComany, herein called the Company, the GeneralCounsel of the National Labor Relations Board, bytheRegionalDirector for Region 29, issued acomplaint dated November 3, 1969, against Commu-nicationsWorkers of America, AFL-CIO, hereincalledRespondent, alleging that Respondent hadengaged in and was engaging in unfair labor practiceswithin the meaning of Section 8(b)(3) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, the complaint, andnotice of hearing before a Trial Examiner were dulyserved upon the Company and Respondent.Pursuant to the provisions of Section 3(b) of theAct, as amended, the Board has delegated its powersin connection with this case to a three-member panel.With respect to unfair labor practices, the complaintalleges, in substance, that since on or about October29, 1969, Respondent has engaged in a strike, workstoppage, and embargo on all overtime work per-formed by the Company's employees, except normalposted rotational overtime assignments, notwith-standing the fact that the collective-bargainingagreement between the parties provides for theassignment by the Company of such overtime work,and for the performance of such work. In its answerRespondent admits it has engaged in an embargo onallovertime work and as an affirmative defensealleges that the Company has violated Sections 8(a)(5)and 8(d) of the Act by failing to notify Respondent 60days prior to the date of its intended modification ofthe collective-bargaining agreement and failing tonotify the Federal Mediation and Conciliation Serv-ice or the New York State Board of Mediation of theexistence of a dispute.On December 18, 1969, Respondent, the Company,and the General Counsel submitted a stipulation bywhich they waived a hearing before a Trial Examinerand agreed to submit the case to the Board forfindings of fact, conclusions of law, and an orderbased upon a record consisting of the charge,complaint, and notice of hearing, and the answer,together with certain portions of the record of therelated proceeding before the Federal District Court,Eastern District of New York inKaynard v. Communi-cationsWorkersofAmerica,AFL-CIO,69-Civil-1372, and the stipulation.On the same dateallpartiespetitioned the Board to transfer theproceedings to the Board.On December 24, 1969, theBoard issued an Order transferring the case to theBoard and permitting the parties to file briefs.Thereafter,Respondent,Company,and GeneralCounsel filed briefs.'Upon the entire record in this case,the Board makesthe following:FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYThe Company admits and we find that it is, and hasbeen at all times material herein, a corporation dulyorganized under and existing by virtue of the laws ofthe State of New York, maintaining its principaloffice and place of business in the City and State ofNew York, with various other places of business in theCity and State of New York, where it is, and has beenat all times material herein, engaged as a public utilityin providing telephone communications and relatedservices.During the past year, which period is representativeof its annual operations generally, the Company, inthe course and conduct of its annual operations,derivedgross revenues therefrom in excess of$500,000.During the past year the Company, in the courseand conduct of its business, purchased and caused tobe transported and delivered to its New York Stateand City places of Business, various equipment andother goods and material valued in excess of $50,000,ofwhich goods and material valued in excess of$50,000 were transported and delivered to its places ofbusiness in interstate commerce directly from Statesof the United States other than the State in which it islocated.The Company is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent is, and has been at all times materialherein, a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The UnitAt all times material herein Respondent has beenand is now the recognized exclusive representative ofIRespondent's request for oral argument is hereby denied, as in ouropinion, the record submitted, including the briefs, adequately presents theissues and positions of the parties186 NLRB No. 91 626DECISIONSOF NATIONALLABOR RELATIONS BOARDallthe employees in the following unit for thepurposes of collective bargaining:All employees in the Plant Department of the NewYork Telephone Company (including all trunkfacilities employees),in the Engineering Depart-ment of the New York Telephone Company in theUpstate Territory,and in theEmpire City SubwayCompany (Limited), exclusive of all guards,watchmen,professional employees and supervi-sors as defined in Section 2(11) of the Act, andemployees regularly performing confidential laborrelations duties.B.BackgroundOn May 22, 1967, Respondent and the Companyentered into a collective-bargaining agreement whichwas thereafter amended onJuly 29,1968, pursuant toa provision providing for reopening as to wages, wagedifferentials, and wage practices once by either partygiving written notice at least 60 days prior to August26, 1968.The amendedagreement remains effective untilJuly 28, 1971, with automatic renewal for periods of 1year in the absence of notice of termination. Thisamended contract contains the following provisionsrelevant to this proceeding:7.03 Employees may be hiredat ratesabove thelowest rates shown in Article 31 for their occupa-tional classification and wage zone.7.04 The Company may once during the term ofthisAgreement propose adjustments in the wagerates(other than the maximum rate)in any wageprogression table and/or modifications in thewage progression tables to retain or reduce but notincrease the overall length thereof.Such proposalsshall not be effective unless agreement is reachedwithin thirty (30) calendar days after notice of theCompany's proposal is given to the Union. [Thisprovision replaced the provisions under which thecontract was reopened on July 29, 1968.111.01 It is agreed that neither the Company, itsrepresentatives and supervisors,nor the Union, itslocals, representatives and the employees it repre-sents,will attempt to bring about the settlement ofany issue by means other than the grievanceprovisions and, where applicable the arbitrationprovisions of this Agreement.17.03Any employee may be assigned to workovertime at any time.17.06 During the months of January through May,and September through December, an employeewill not be assigned to work overtime and/or on anon-scheduled day in excess of an aggregate offifteen(15) hours in any payroll week,except incasesof emergency or where the employeeconsents to such agreement.Pursuant to article7.04, the CompanynotifiedRespondent of its desire topropose adjustments bytelegram ofOctober 2,1969. Respondent,by telegramof October 4, 1969,agreed to meet onOctober 8, 1969.At the meetingofOctober 8, the Companypresenteda $6.9 million package proposal to increasewage rates(other than maximum rates) by specifiedamounts.Respondent rejectedthe Company offerand presented four counterproposals: (1) increases inmaximum wage rates; (2) an end to "premium hiring"permitted by article 7.03; (3)reduction in the wageprogression tables;and (4)an increase in the overallamount of money in the package.The Companyinformed Respondent that its pro-posals to increase maximum rates and eliminate"premium hiring"were outside the scope of article7.04.The partiesmet again onOctober 15, 23, and 27, butwere unable to reach agreement.Although theCompanyoffered to discuss the "premium hiring"question and the demanded increase in the top rates,both of whichiturged were outside thescope ofarticle 7.04 of the contract,in separate meetings, theRespondent demanded thatthe Companymove on allfour of itsproposals.On October28,Respondentcalled"an embargo on all overtimeworkeffective 5p.m.,Wednesday, October 29,1969, exceptfor worknecessaryto give normal operating coverage,that is,normal postedrotational overtime assignments." Thepurpose ofthe embargo,as stated by Respondent, wasto impressupon the CompanythatRespondent'srejection of the finalCompany proposalwas a totalrejection.The Companyfiled the charge againstRespondenton October 30, 1969.C.Contentionsof thePartiesRespondent contends that the Company violatedSection 8(a)(5) and(1) of theAct byfailing to serve60-days notice prior to the time it proposed to makethe wage modifications,as required by Section 8(d)(1)of the Act. Therefore,urges Respondent,its overtimeembargo in protest of the Company'sviolation ofSection 8(a)(5) constitutes protected activity withinthemeaning of Section7 of the Actand at worst,argues Respondent,the Union's activity constitutesno more than a breach of contract,and the Board isnot the proper forum to remedy it.The Company contends that article 7.04 is not a"reopener"which establishes an "early expirationdate"within the meaning of Section 8(d), therefore60-days notice to Respondent was not required norwas notice to the Federal Mediation service required. COMMUNICATIONSWORKERS OFAMERICAEven if Section 8(d) did apply, it would not preventthe Company from submitting proposals as long asthe Company did not thereafter lockout its employeesor take unilateral action to affect the proposedchanges.Section 8(d) does, however, argue theGeneral Counsel and the Company, prevent theUnion from engaging in strike activity unless thefiling requirements are met by Respondent.D.DiscussionSection 8(d) of the Act provides that "where there isin effect a collective-bargaining contract coveringemployees in an industry affecting commerce, theduty to bargain collectively shall also mean that noparty to such contractshall terminate or modify suchcontractunlessthe party desiring such termination ormodification-(1) serves awritten notice upon theother party to the contract of the proposedtermina-tion or modification sixty days prior to the . . .time itis proposed to make such termination or modification. ." (emphasis supplied).The prohibition hereisagainsttermination ormodifications of the contract. We see nothing in thisSection of the Act that would prohibit parties fromsubmitting proposed contractual amendments thatwould not take effect except by mutual agreement.In the case before us, the Company took noeconomic action, instituted no unilateral changes, andunder Section 8(d)(4), could take no lawful economicaction without the consent of Respondent until theexpiration date of the contract.We do not viewSection 8(d)(1) as requiring 60-days notice beforesubmitting contractual proposals, as the Companydid here, where the parties have specifically providedfor such proposals to be submitted which would notbecome effective unless agreement was reachedwithin 30 days. The contract provision involved doesnot contemplate giving either party a right eitherunilaterally to modify the agreement or to exercise itseconomic strength in support of any proposal tomodify. In fact, it adds little of substance to the rightseither party would have in the absence of anyproposal, since it is always possible to amend acontract in mid-term by mutual voluntary consent.The only addition here is a "ground rule" that if theCompany makes a certain limited type of proposal,the discussions of that proposal are to be brief, and ifno mutual agreement is reached within 30 days thewhole matter is to be laid aside and no furtherproposals or discussions are to be had except at theregular negotiating time.We thus find that theCompany did not violate Section 8(d)(1) and 8(a)(5)and (1) of the Act by failing to give Respondent 60-days advance notice of its proposals.We further find the Company did not violate627Section 8(d)(3) of the Act by failing to notify theFederal Mediation and Conciliation Service and theNew York State Mediation Board of the existence of adispute.Where, as here, the contract proposalsbecome voidunlessagreement is reached within 30days, and the original contract is to remain in effect,notification to the Federal and State Mediationservices would serve no useful purpose.Itfollows, therefore, that the overtime embargoplaced upon the employees by Respondent, wasunprotected concerted activity violative of Sections8(d) and 8(b)(3) of the Act.Under section 7.04 of theagreement,Respondenthad solely the right to agree or disagree with proposalssubmitted by the Company.In submitting counterproposals, and seeking toenforce these counterproposals by means of a workstoppage, Respondent had the duty to comply withSection 8(d), not the Company. Having failed tocomply with the notice provisions of Section 8(d) andresorting to a work stoppage prior to the expirationdate of the contract, Respondent has violated Sec-tions 8(d)(I), (3), (4) and 8(b)(3) of the Act, and we sofind.IV.REMEDYHaving found Respondent in violation of Section8(b)(3) of the Act for taking economic action withoutcomplying with the provisions of Section 8(d), weshall order it to cease and desist therefrom.CONCLUSIONS OF LAW1.The New York Telephone Company is engagedin commerce within the meaning of Section 2(6) and(7) of the Act.2.Respondent is a labor organization within themeaning of Section 2(5) of the Act.3.By taking economic action against the Compa-ny without complying with the provisions of Section8(d) of the Act, Respondent has engaged in and isengaging in unfair labor practices within the meaningof Section 8(b)(3) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent,Communications Workers of America, AFL-CIO, itsofficers, agents, and representatives, shall:1.Cease and desist from engaging in, calling, orcausing the employees of the New York TelephoneCompany to engage in a strike or work stoppage, theobject of which is to renew, modify or amend thecollective-bargaining agreement, without first having 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplied with the requirements of Section 8(d) of theAct.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Terminate the overtime embargo placed on theemployees of the New York Telephone Company.(b) Post at its business office copies of the attachednotice marked "Appendix". Copies of said notice, onforms provided by the Regional Director for Region29, shall, after being duly signed by an officialrepresentative of Respondent, be posted immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter in conspicuous places,including all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Furnish to the Regional Director for Region 29signedcopiesof the attached notice marked"Appendix", for posting, the Company willing, at theNew York Telephone Company's facilities in placeswhere notices to employees are customarily posted.The notices shall be maintained there for a period of60 consecutive days thereafter. Copies of said notice,on forms provided by the Regional Director forRegion 29, shall, after being duly signed by an officialrepresentative of Respondent, be forthwith returnedto the Regional Director for such posting.(d)Notify the Regional Director for Region 29, inwriting, within 10 days from the date of this Order, asto the steps taken to comply herewith.APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTengage in,call,or cause theemployees of the New York Telephone Companyto engage in a strike or work stoppage, the objectofwhich is to renew, modify or amend thecollective-bargainingagreement,without firsthaving complied with the requirements of Section8(d) of the Act.WE WILL terminate the overtime embargoplaced on the employees of the New YorkTelephone Company.COMMUNICATIONWORKERS OF AMERICA,AFL-CIO(LaborOrganization)DatedBy(Representative)(Title)This an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions, may be directed to the Board'sOffice, 16 Court Street, 4th floor, Brooklyn, N.Y.11201, Telephone: 212-596-3535